Exhibit 10.1
SUPPORT AGREEMENT
     This SUPPORT AGREEMENT (the “Agreement”), dated as of February 12, 2009, is
entered into by and between the undersigned stockholder (“Stockholder”) of
HeartWare International, Inc., a Delaware corporation (the “Company”), and
Thoratec Corporation, a California corporation (“Parent”).
     WHEREAS, concurrently with the execution of this Agreement, the Company,
Parent, Thomas Merger Sub I, Inc., a Delaware corporation and a wholly-owned
subsidiary of Parent (“Merger Subsidiary”) and Thomas Merger Sub II, Inc., a
Delaware corporation and a wholly-owned subsidiary of Parent (“Merger Subsidiary
Two”), are entering into an Agreement and Plan of Merger (as the same may be
amended from time to time, the “Merger Agreement”), providing for the merger of
Merger Subsidiary with and into the Company (the “Merger”), with the Company
continuing as the surviving corporation (the “Intermediate Surviving
Corporation”) and the merger of the Intermediate Surviving Corporation with and
into Merger Subsidiary Two, with Merger Subsidiary Two as the surviving
corporation (the “Second Merger” and together with the Merger, the “Mergers”)
pursuant to the terms and subject to the conditions set forth in the Merger
Agreement;
     WHEREAS, as a condition to its willingness to enter into the Merger
Agreement, Parent has requested that Stockholder make certain representations,
warranties, covenants and agreements with respect to the shares of common stock,
par value $0.001 per share, of the Company (the “Common Stock”) and/or CHESS
Depositary Interests representing shares of Common Stock (collectively, with the
Common Stock, the “Shares”) beneficially owned by Stockholder and set forth
opposite Stockholder’s name on Schedule A attached hereto (the “Stockholder
Shares”); and
     WHEREAS, in order to induce Parent to enter into the Merger Agreement,
Stockholder is willing to make certain representations, warranties, covenants
and agreements with respect to the Stockholder Shares as set forth herein;
     NOW, THEREFORE, in consideration of the promises contained herein and for
other good and valuable consideration, the receipt, sufficiency and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:
          1. Representations of Stockholder. Stockholder represents and warrants
to Parent that (a) Stockholder beneficially owns all of the Stockholder Shares
free and clear of any lien, encumbrance or restriction and, except pursuant to
this Agreement, there are no rights, agreements or commitments to which
Stockholder is a party relating to the pledge, disposition or voting of any
Shares, and there are no voting trusts or voting agreements with respect to the
Stockholder Shares, (b) Stockholder does not beneficially own any Shares other
than the Stockholder Shares and (c) Stockholder has full power and authority to
enter into, execute and deliver this Agreement and to perform fully
Stockholder’s obligations hereunder, and no permit, authorization, consent or
approval from any Person is necessary therefor. Stockholder further represents
and warrants to Parent that this Agreement has been duly executed and delivered
by

 



--------------------------------------------------------------------------------



 



Stockholder and constitutes the legal, valid and binding obligation of
Stockholder enforceable against Stockholder in accordance with its terms.
          2. Representations of Parent. Parent represents and warrants to
Stockholder that (a) Parent has full power and authority to enter into, execute
and deliver this Agreement and to perform fully Parent’s obligations hereunder
and no permit, authorization, consent or approval from any Person is necessary
therefore and (b) this Agreement has been duly executed and delivered by Parent
and constitutes the legal, valid and binding obligation of Parent enforceable
against Parent in accordance with its terms.
          3. Agreement to Vote Shares. From the date of this Agreement to the
earliest to occur of (a) the date upon which the Merger Agreement is validly
terminated, (b) the Effective Time of the Merger, (c) the date following receipt
of the Company Stockholder Approval, (d) the date that any material amendment
shall be made to the Merger Agreement (a “material amendment” shall mean any
valid written amendment to the Merger Agreement reducing the consideration
payable to Stockholder pursuant to the Merger Agreement and any other valid
written amendment to the Merger Agreement that would materially delay the
consummation of the Merger) without the written consent of Stockholder and
(e)(i) any amendment to the Articles of Incorporation or Bylaws (whether by
merger, consolidation or otherwise) of Parent in any manner that would have a
disparate effect on holders of Shares, as holders of Parent Stock at and
following the Effective Time, relative to other holders of Parent Stock, and
(ii) any amendment to the Articles of Incorporation of Parent to provide for any
class of capital stock with rights to distributions or upon a liquidation
(including upon a merger, consolidation, asset sale or similar transaction) that
are superior to those of the Parent Stock, other than an amendment in connection
with a shareholder rights plan, “poison pill” anti-takeover plan or other
similar device (the earliest of such to occur being the “Voting Covenant
Expiration Date”), Stockholder shall, and shall cause any holder of record of
the Stockholder Shares or any New Shares (as defined in Section 9 hereof) to
vote, or cause to be voted, the Stockholder Shares and any New Shares (i) in
favor of (A) adoption of the Merger Agreement, (B) any other action in
furtherance thereof; provided, that such action does not require a material
amendment to the Merger Agreement to which Stockholder has not consented, and
(C) any adjournment or postponement recommended by the Company with respect to
any stockholder meeting concerning the Merger Agreement and the Mergers and
(ii) against any Acquisition Proposal and any action or agreement that would
result in a breach of any representation, warranty, covenant or obligation of
the Company in the Merger Agreement or impair the ability of the Company to
consummate the Merger. In addition, Stockholder agrees not to take, or commit or
agree to take, any action inconsistent with the foregoing.
          4. No Voting Trusts or Other Arrangements. Except as otherwise set
forth herein, Stockholder agrees that Stockholder will not, and will not permit
any entity under Stockholder’s control to, deposit any of the Stockholder Shares
or any New Shares in a voting trust, grant any proxies or power of attorney with
respect to the Stockholder Shares or any New Shares or subject any of the
Stockholder Shares or any New Shares to any arrangement with respect to the
voting of the Stockholder Shares or any New Shares other than agreements entered
into with Parent.

2



--------------------------------------------------------------------------------



 



          5. No Solicitations. Stockholder agrees that Stockholder will not, and
will not permit any entity under Stockholder’s control or any of its or their
respective officers, directors, employees, agents or other representatives to,
(a) solicit proxies or become a “participant” in a “solicitation”, as such terms
are defined in Regulation 14A under the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), in opposition to or competition with the
consummation of the Mergers or otherwise encourage or assist any party in taking
or planning any action which would reasonably be expected to compete with,
impede, interfere with or attempt to discourage the consummation of the Mergers
or inhibit the timely consummation of the Mergers in accordance with the terms
of the Merger Agreement, (b) directly or indirectly encourage, initiate or
cooperate in a stockholders’ vote or action by consent of the Company’s
stockholders in opposition to or in competition with the consummation of the
Mergers, (c) become a member of a “group” (as such term is used in Rule 13d-5
under the Exchange Act) with respect to any voting securities of the Company for
the purpose of opposing or competing with the consummation of the Mergers or
(d) unless required by applicable law, make any press release, public
announcement or other non-confidential communication with respect to the
business or affairs of the Company or Parent, including this Agreement and the
Merger Agreement and the transactions contemplated hereby and thereby, without
the prior written consent of Parent.
          6. Waiver of Appraisal and Dissenters’ Rights and Actions. Stockholder
hereby (a) waives and agrees not to exercise any rights of appraisal or rights
to dissent from the Mergers that Stockholder may have and (b) agrees not to
commence or participate in, and to take all actions necessary to opt out of any
class in any class action with respect to, any claim, derivative or otherwise,
against Parent, Merger Subsidiary, Merger Subsidiary Two, the Company or any of
their respective successors relating to the negotiation, execution or delivery
of this Agreement or the Merger Agreement or the consummation of the Mergers,
including any claim (i) challenging the validity of or seeking to enjoin the
operation of any provision of this Agreement or (ii) alleging a breach of any
fiduciary duty of the Board of Directors of the Company in connection with the
Merger Agreement or the transactions contemplated thereby.
          7. Stockholder Capacity. Notwithstanding anything to the contrary set
forth herein, Stockholder is entering into this Agreement solely in
Stockholder’s capacity as the beneficial owner of the Stockholder Shares and New
Shares, as applicable, and nothing in this Agreement shall prevent Stockholder
from taking any action or omitting to take any action in Stockholder’s capacity
as a member of the Board of Directors of the Company or any of its subsidiaries
(or any committee thereof) or as an officer or employee of the Company or any of
its subsidiaries, in either case as applicable or as may become applicable to
Stockholder. If Stockholder is an officer of director of the Company, any action
taken by Stockholder in Stockholder’s capacity as an officer or director of the
Company (but, for the avoidance of doubt, excluding any action taken by
Stockholder in Stockholder’s capacity as a holder or beneficial owner of any
Shares) will not be deemed to constitute a breach of this Agreement, regardless
of the circumstances related thereto.
          8. Transfer and Encumbrance. During the period from the date hereof
through the Voting Covenant Expiration Date, except as otherwise expressly
contemplated by this Section 8, Stockholder agrees not to transfer, sell, offer,
exchange, pledge or otherwise dispose of or encumber any of the Stockholder
Shares or New Shares and not to enter into any

3



--------------------------------------------------------------------------------



 



contract, agreement or arrangement with respect to any of the foregoing, and any
such transfer shall be null and void and of no effect. This Section 8 shall not
prohibit a transfer of any Stockholder Shares or New Shares by Stockholder
(a) to any member of Stockholder’s immediate family, or to a trust for the
benefit of Stockholder or any member of Stockholder’s immediate family, (b) upon
the death of Stockholder, or (c) to the extent required to pay taxes resulting
from the vesting of any stock awards for Shares or the exercise of any stock
options within 60 days prior to their expiration or (d) to the extent required
to effect a net or cashless exercise of any stock option within 60 days prior to
their expiration; provided, however, that a transfer referred to in this
sentence, other than a transfer in accordance with the foregoing clause (c) or
(d), shall be permitted only if, as a precondition to such transfer, the
proposed transferee agrees in writing, reasonably satisfactory in form and
substance to Parent, to be bound by the terms of this Agreement with respect to
all of the Stockholder Shares or New Shares so transferred.
          9. Additional Purchases. Stockholder agrees that (a) all Shares that
Stockholder purchases, acquires the right to vote or share in the voting of, or
otherwise acquires beneficial ownership of, including upon the exercise of
options to purchase Shares, after the execution of this Agreement and (b) all
Shares which Stockholder owns beneficially or of record but has not included as
Stockholder Shares as of the date hereof for any reason (all such Shares
collectively, “New Shares”), shall be subject to the terms of this Agreement to
the same extent as if they constituted Stockholder Shares as of the date hereof.
          10. Specific Performance. Each party hereto acknowledges that it will
be impossible to measure in money the damage to the other party if a party
hereto fails to comply with any of the obligations imposed by this Agreement,
that every such obligation is material and that, in the event of any such
failure, the other party will not have an adequate remedy at law or damages.
Accordingly, each party hereto agrees that injunctive relief or other equitable
remedy, in addition to remedies at law or damages, is the appropriate remedy for
any such failure and will not oppose the granting of such relief on the basis
that the other party has an adequate remedy at law. Each party hereto agrees
that it will not seek, and agrees to waive any requirement for, the securing or
posting of a bond in connection with any other party’s seeking or obtaining such
equitable relief.
          11. Remedies. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any such right, power or
remedy by any party hereto shall not preclude the simultaneous or later exercise
of any other such right, power or remedy by such party.
          12. Entire Agreement. This Agreement supersedes all prior agreements,
written or oral, among the parties hereto with respect to the subject matter
hereof and contains the entire agreement among the parties with respect to the
subject matter hereof.
          13. Notices. All notices hereunder shall be in writing and shall be
deemed given when delivered personally, upon receipt of a transmission
confirmation if sent by telecopy, electronic mail or like transmission or on the
next business day when sent by Federal Express,

4



--------------------------------------------------------------------------------



 



Express Mail or other reputable overnight courier service to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):
If to Parent:
Thoratec Corporation
6035 Stoneridge Drive
Pleasanton, CA 94588
Fax: (925) 738-0110
Attn: Gary Burbach
Attn: Legal Department
Email: gary.burbach@thortec.com
          david.lehman@thortec.com
With a copy (which shall not constitute notice to Parent) to:
Latham & Watkins LLP
650 Town Center Drive, 20th Floor
Costa Mesa, CA 92626
Fax: (714) 755-8290
Attn: Charles K. Ruck
          Tad J. Freese
     If to Stockholder, to the address set forth for Stockholder on Schedule A
hereto.
          14. Governing Law; Jurisdiction; Jury Trial Waiver.
          (a) THIS AGREEMENT, AND ALL CLAIMS AND CAUSES OF ACTION ARISING OUT
OF, BASED UPON, OR RELATED TO THIS AGREEMENT OR THE NEGOTIATION, EXECUTION OR
PERFORMANCE HEREOF, SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
GOVERNED BY, AND CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO CHOICE OR CONFLICT OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAWS OTHER THAN THE LAWS
OF THE STATE OF DELAWARE. Any legal action, suit or proceeding arising out of,
based upon or relating to this Agreement or the transactions contemplated hereby
shall be brought solely in the Chancery Court of the State of Delaware and any
state appellate court therefrom within the State of Delaware (or, if the
Chancery Court of the State of Delaware declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware and
any direct appellate court therefrom). Each party hereby irrevocably submits to
the exclusive jurisdiction of such courts in respect of any legal action, suit
or proceeding arising out of, based upon or relating to this Agreement and the
rights and obligations arising hereunder and agrees that it will not bring any
action arising out of, based upon or related to this Agreement in any other
court. Each party hereby irrevocably waives, and agrees not to assert as a
defense, counterclaim or otherwise, in any legal action, suit or proceeding
arising out of, based upon or relating to this Agreement, (i) any claim that it
is not personally subject to the jurisdiction of the above named courts for any
reason other than the

5



--------------------------------------------------------------------------------



 



failure to serve process in accordance with Section 13, (ii) any claim that it
or its property is exempt or immune from jurisdiction of any such court or from
any legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and (iii) to the fullest extent permitted
by Applicable Law, any claim that (A) the suit, action or proceeding in such
court is brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper, or (C) this Agreement, or the subject mater hereof, may
not be enforced in or by such courts. Each party agrees that notice or the
service of process in any action, suit or proceeding arising out of, based upon
or relating to this Agreement or the rights and obligations arising hereunder
shall be properly served or delivered if delivered in the manner contemplated by
Section 13.
          (b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
SECTION 14(a) AND THIS SECTION 14(b).
          15. Severability. If any provision of this Agreement or the
application of such provision to any person or circumstances shall be held
invalid or unenforceable by a court of competent jurisdiction, such provision or
application shall be unenforceable only to the extent of such invalidity or
unenforceability, and the remainder of the provision held invalid or
unenforceable and the application of such provision to persons or circumstances,
other than the party as to which it is held invalid, and the remainder of this
Agreement shall not be affected.
          16. Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile), each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.
          17. Termination. This Agreement shall terminate automatically on the
Voting Covenant Expiration Date.
          18. Further Actions. Each party hereto shall execute and deliver such
additional documents, and use its commercially reasonable efforts to take or
cause to be taken such additional lawful actions, as may be necessary or
desirable to effect the transactions contemplated by this Agreement.

6



--------------------------------------------------------------------------------



 



          19. “Beneficial Ownership”. For purposes of this Agreement,
“beneficial ownership” (and related terms such as “beneficially own” or
“beneficial owner”) has the meaning set forth in Rule 13d-3 under the Exchange
Act.
          20. Waivers and Amendments. This Agreement may be amended, modified,
altered or supplemented only by a written instrument executed by all of the
parties to this Agreement. Any failure of the parties to this Agreement to
comply with any obligation, covenant, agreement or condition in this Agreement
may be waived by the party entitled to the benefits thereof only by a written
instrument signed by the party granting such waiver. No delay on the part of any
party to this Agreement in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
to this Agreement of any right, power or privilege hereunder operate as a waiver
of any other right, power or privilege hereunder, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege hereunder.
          21. Merger Agreement Provisions. Capitalized terms used but not
defined herein have the respective meanings ascribed to them in the Merger
Agreement. The provisions of Section 1.02 of the Merger Agreement are
incorporated herein and are deemed applicable to the interpretation of this
Agreement. Stockholder acknowledges receipt of a copy of the Merger Agreement
prior to the execution of this Agreement.
          22. Effectiveness. The obligations of the parties set forth in this
Agreement shall not be effective or binding upon either party hereto until such
time as the Merger Agreement is executed and delivered by the Company, Parent,
Merger Subsidiary and Merger Subsidiary Two.
          23. Certain Disclosures. Stockholder hereby authorizes Parent and the
Company to publish and disclose Stockholder’s identity and ownership of
Stockholder Shares and New Shares and the nature of Stockholder’s commitments,
arrangements and understandings pursuant to this Agreement and any other
information that Parent reasonably determines to be necessary or desirable in
any press release or any other disclosure document in connection with the
Mergers or any other transactions contemplated by the Merger Agreement
(including in any proxy statement or prospectus relating to the Merger Agreement
and the Mergers and in the registration statement relating to the shares of
common stock of Parent to be received by holders of Shares in the Merger and
documents and schedules filed with the Securities and Exchange Commission or the
Australian Securities and Investments Commission relating thereto or in
connection therewith.
          24. Assignment. No party to this Agreement may assign any of its
rights or obligations under this Agreement without the prior written consent of
the other party hereto, except that Parent may assign its rights and obligations
hereunder to any of its direct or indirect wholly-owned subsidiaries (including
Merger Subsidiary and Merger Subsidiary Two). Any assignment contrary to the
provisions of this Section 24 shall be null and void.
          25. Attachment to Shares. Without limiting any other rights Parent may
have hereunder, pursuant to Section 8 or otherwise, Stockholder agrees that this
Agreement and the

7



--------------------------------------------------------------------------------



 



obligations hereunder shall attach to the Stockholder Shares and any New Shares
beneficially owned by Stockholder and shall be binding upon any person to which
legal or beneficial ownership of such Stockholder Shares or New Shares shall
pass, whether by operation of law or otherwise, including, without limitation,
Stockholder’s heirs, guardians, administrators, successors or assigns.
          26. Ownership of Shares. Nothing contained in this Agreement shall be
deemed, upon execution, to vest in Parent any direct or indirect ownership or
incidence of ownership of or with respect to any Stockholder Shares or any New
Shares. All rights, ownership and economic benefits of and relating to the
Stockholder Shares and any New Shares shall remain vested in and belong to
Stockholder, and Parent shall have no authority to manage, direct, superintend,
restrict, regulate, govern or administer any of the policies or operations of
the Company or exercise any power or authority to direct Stockholder in the
voting of any of the Stockholder Shares or any New Shares, except as otherwise
provided herein.
          27. Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated by this Agreement will be paid by
the party incurring such expense.
          28. Headings. The section headings set forth in this Agreement are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement in any manner.
[Remainder of Page Intentionally Left Blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

            PARENT:


THORATEC CORPORATION, a California
corporation
      By:           Name:   Gerhard F. Burbach        Title:   President and
Chief Executive
Officer     

 



--------------------------------------------------------------------------------



 



         
 
  STOCKHOLDER:    
 
       
 
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



Schedule A

              Name and Contact   Number of shares of   Number of CHESS   Total
Number of Information for   Common Stock   Depositary Interests   Shares
Beneficially Stockholder   Beneficially Owned   Beneficially Owned   Owned
[Name of Stockholder]
           
[address]
           
[address]
           
Attention: [name]
           
Facsimile No.: [number]
           
[E-mail: [address]]
           
 
           
[with a copy to:]
           
 
           
[Name]
           
[address]
           
[address]
           
Attention: [name]
           
Facsimile No.: [number]
           
[E-mail: [address]]
           

 